Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 1 of 11 PagelD# 80

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
KYLE B. DYSON,
Plaintiff,
v. Civil Action No. 3:20cv547
HENRICO COUNTY SCHOOL BOARD,
Defendant.
MEMORANDUM OPINION
This matter comes before the Court on Defendant Henrico County School Board’s (the
“School Board”) Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)! (the
“Motion to Dismiss”). (ECF No. 8.) Plaintiff Kyle B. Dyson responded, (ECF No. 10), and the
School Board replied, (ECF No. 11).
This matter is ripe for adjudication. The Court dispenses with oral argument because the
materials before it adequately present the facts and legal contentions, and argument would

not aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331(a).”

For the reasons stated below, the Court will grant the Motion to Dismiss.

 

' Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

2 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331(a). Dyson alleges that the
School Board violated his rights pursuant to 42 U.S.C. § 2000e (“Title VII’).
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 2 of 11 PagelD# 81

I. Factual and Procedural History

Dyson brings this single-count Complaint alleging that the School Board retaliated
against him for exercising his rights under Title VII, 42 U.S.C. § 2000e-3(a)? following his filing
of a complaint of racial discrimination with the Equal Employment Opportunity Commission
(“EEOC”).

A. Factual Background‘

Dyson, an “African American male,” has worked as a custodian for the School Board
since 1985 and as a supervisory custodian since 1988. (Compl. { 1, ECF No. 1.) The School
Board “is the governing body for the public schools in Henrico County in the Commonwealth of
Virginia.” (Ud. ¥ 2.)

The factual basis of the Complaint arises from Dyson’s supervision of another African
American custodian, Edwina Bulls. Dyson states that “[d]uring the four years [he] supervised
her, Ms. Bulls bullied, harassed, and was otherwise insubordinate to Mr. Dyson.” (/d. { 17.)

Dyson states that Bulls’s “harassment and insubordination were enabled by his supervisors [at

 

3 Title VII’s retaliation provision states, in relevant part, that

It shall be an unlawful employment practice for an employer to discriminate against
any of his employees . . . because he [or she] has opposed any practice made an
unlawful employment practice by this subchapter, or because he has made a charge,
testified, assisted, or participated in any manner in an investigation, proceeding, or
hearing under this subchapter.

42 U.S.C. § 2000e-3(a).

4 For the purpose of the Rule 12(b)(6) Motion to Dismiss, the Court will accept the well-
pleaded factual allegations in Dyson’s Complaint as true, and draw all reasonable inferences in
favor of Dyson. Kensington Volunteer Fire Dep't, Inc. v. Montgomery Cnty., Md., 684 F.3d 462,
467 (4th Cir. 2012) (‘a court ‘must accept as true all of the factual allegations contained in the
complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”) (quoting E.1. du Pont
de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 3 of 11 PagelD# 82

the School Board].” (/d.) In one instance, Bulls called Dyson a racial epithet and refused to do
her job yet “was not reprimanded in any way and this behavior continued.” (/d. { 19.)

Although Dyson repeatedly reported Bulls’s substandard performance and harassment to
his superiors, his reports were ignored and he was dissuaded from submitting further complaints.
(Id. §] 23-33.) For example, one supervisor “told Dyson that ‘we don’t want to see nothing’ and
to stop sending the pictures and sending emails / text messages about Bulls’[s] work.” (/d. { 30.)
Dyson asserts that the School Board’s “refusal to take seriously Dyson’s concerns about and
complaints of harassment left him with no choice but to try to resolve the issue externally.” (/d.
{ 33.) Therefore, on October 9, 2018, Dyson filed a complaint with the EEOC (the “EEOC
Charge”), “alleging discrimination on the basis of race and retaliation for reporting Ms. Bulls to
HR and his supervisors.” (/d. | 34.) “On December 3, 2018, Defendant responded to Dyson’s
charge.” (/d. 935.) Dyson attaches a copy of his EEOC charge to his Complaint. (Compl. Ex. 1
“EEOC Charge,” ECF No. 1-1.) In the EEOC Charge, Dyson states that his “rights have been
violated under Title VII” and he has been “subjected to retaliation in violation of the same
statute.” (/d. 1.)

Following his filing of the EEOC Charge, Dyson alleges that the School Board has
retaliated against him in at least seven ways, including

[1] Dyson has been removed from the Adult Education Center facility, which he

had been assigned to for many years, and assigned to work at different buildings

requiring him to travel all over the County to different schools . . . [2] Dyson’s

overtime opportunities were stripped away . . . [3]... Dyson’s regular work hours

were also changed . . . [4] . .. Dyson has been denied computer access which he

had prior to the filing of the EEOC charge [5] . . . Dyson’s new uniform was

withheld [6] . . . Dyson was effectively demoted, as his supervisory duties and

responsibilities were stripped away [and 7] . . . Dyson was shipped all over the

county and treated like a part-time substitute rather than a dedicated employee of
34 years.
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 4 of 11 PagelD# 83

(Id. 36.) Dyson also charges that the School Board retaliated against him by refusing to
provide him with reasonable accommodations or worker’s compensation after he hurt his back
while working on April 8, 2019. (id. {{ 46, 60.)

On September 4, 2019, the EEOC issued Dyson a Right-to-Sue Letter, which lists the
“Date Mailed” as September 4, 2019. (Id. ¥ 6; see also Compl. Ex. 2 “Right-to-Sue Letter” 1,
ECF No. 1-2.) Dyson states that he “filed suit on the Title VII claims within ninety (90) days of
receiving the notice: 3:19-cv-893.” (/d.) Dyson then states that he “exercised his right to take
statutory nonsuit, which was entered on January 15, 2020.” (/d.) “Plaintiff files this action
within 6 months of his voluntary nonsuit.” (/d.)

Court records show that Dyson filed his previous suit in this Court, 3:19-cv-893, on
December 3, 2019—eighty-nine days after the EEOC issued Dyson the Right-to-Sue Letter—
alleging violations of Title VII, the ADA, and the Rehabilitation Act.> (3:19-cv-893, ECF
No. 1.) Forty-three days later, on January 15, 2020, upon Dyson’s motion, United States District
Court Judge Henry E. Hudson dismissed that action without prejudice pursuant to Federal Rule
of Civil Procedure 41(a)(I)(A)(i).° Uid., ECF No. 11.) Six months later, on July 15, 2020, Dyson

filed the instant Complaint.

 

> “[A] court may consider official public records, documents central to plaintiff's claim,
and documents sufficiently referred to in the complaint [without converting a Rule 12(b)(6)
motion into one for summary judgment] so long as the authenticity of these documents is not
disputed.” Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396-97 (4th Cir. 2006) (citations
omitted); see also Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016)
(reiterating that the Court may also properly “consider documents that are explicitly incorporated
into the complaint by reference . . . and those attached to the complaint as exhibits”). Because
Dyson refers to his prior case before this Court and the documents filed in that case—and
because those documents are public records the authenticity of which neither party disputes—the
Court may consider them here.

6 Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows a plaintiff to voluntary dismiss an

action “without a court order by filing . . . a notice of dismissal before the opposing party serves
either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i).

4
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 5 of 11 PagelD# 84

B. Procedural History
On August 17, 2020, the School Board filed the Motion to Dismiss, (ECF No. 8), arguing

that the applicable statute of limitations in Title VII bars Dyson’s suit and Dyson otherwise fails
to state a claim upon which relief can be grant. Dyson responded, (ECF No. 10), and the School
Board replied, (ECF No. 11).

The Court will grant the Motion to Dismiss. Title VII provides that a plaintiff must file
his or her claim within 90 days of their receipt of notice of their right-to-sue letter. 42 U.S.C.

§ 2000e-5(f). Dyson’s claim, filed 129 days beyond that deadline, is untimely.
Il. Standard of Review: Federal Rule of Civil Procedure 12(b)(6)’

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint,
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952
(4th Cir. 1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice& Procedure
§ 1356 (1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled to relief

 

7 “The raising of the statute of limitations as a bar to plaintiffs’ cause of action constitutes
an affirmative defense and may be raised by motion pursuant to Fed. R. Civ. P. 12(b)(6), if the
time bar is apparent on the face of the complaint.” Dean v. Pilgrim’s Pride Corp., 395 F.3d 471,
474 (4th Cir. 2005) (internal citations omitted). Therefore, the Court will analyze the School
Board’s claims that Dyson’s suit is untimely under Rule 12(b)(6). See, e.g., Walsh v. Greater
Richmond Ass’n for Retarded Citizens, No. 3:18cv292, 2018 WL 6592496, at *2 n.9 (E.D. Va.
Dec. 14, 2018) (finding that “Rule 12(b)(6) provides the proper standard of review . . . to apply
to the requirement that a plaintiff timely file suit in district court following receipt of a right-to-
sue letter from the EEOC.”)
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 6 of 11 PagelD# 85

are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(citations omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context specific and
requires “the reviewing court to draw on its judicial experience and common sense.” Francis,
588 F.3d at 193. The Court must assume all well-pleaded factual allegations to be true and
determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give rise to
an entitlement to relief.” Iqbal, 556 U.S. at 678-79; see also Kensington, 684 F.3d at 467
(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all of
the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of
the plaintiff” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to
factual allegations, however, and “a court considering a motion to dismiss can choose to begin
by identifying pleadings that, because they are no more than conclusions, are not entitled to the
assumption of truth.” Jgbal, 556 U.S. at 679.

ILL. Analysis

Because Dyson filed his present suit after the statutory deadline provided in Title VII, his

suit is untimely. The Court must therefore grant the School Board’s Motion to Dismiss and

dismiss the Complaint without prejudice.
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 7 of 11 PagelD# 86

A, Legal Standard: Title VII’s Statute of Limitations

Title VII requires a plaintiff to file a complaint in federal court within 90 days of the
receipt of a right-to-sue letter issued by the EEOC. 42 U.S.C. § 2000e-5(f). Courts within the
jurisdiction of the United States Court of Appeals for the Fourth Circuit strictly construe the 90-
day time limit in which a plaintiff must file suit following receipt of a right-to-sue letter. Lewis
v. Norfolk S. Corp., 271 F. Supp. 2d 807, 811 (E.D. Va. 2013) (ADEA) (citing Harvey v. City of
New Bern Police Dep’t, 813 F.2d 652 (4th Cir. 1987) (Title VII); Boyce v. Fleet Finance Inc.,
802 F. Supp. 1404 (E.D. Va. 1992) (Title VII). The time limit begins when either the plaintiff or
the plaintiffs attorney receives the right-to-sue letter. Irwin v. Dep’t of Veteran’s Affairs, 498
U.S. 89, 93 (1990). While the Fourth Circuit has not directly addressed this issue, federal courts
in Virginia have concluded that the plaintiff bears the burden of demonstrating that he or she
timely filed his or her claim after receiving notice from the EEOC of his or her right to sue.
Darden v. Cardinal Travel Ctr., 493 F. Supp. 2d 773, 775-76 (W.D. Va. 2007); see also
Williams v. Enter. Leasing Co., 911 F. Supp. 988, 993 (E.D. Va. 1995) (“the Court is persuaded
that the burden of proving that the limitations period has been satisfied falls on the plaintiff once
the issue has been appropriately raised by the defendant.”).

“Of course, if the actual date of receipt is confirmed by evidence, that date governs.”
Nguyen v. Inova Alexandria Hosp., No. 98cv2215, 187 F.3d 630, at *3 (4th Cir. July 30, 1999)
(citations omitted). But “[w]hen the date that a potential plaintiff received actual notice of right

to sue is disputed or unknown, [Federal Rule of Civil Procedure] 6(e)* creates the presumption

 

8 The current version of the three-day presumption can be found in Federal Rule of Civil
Procedure 6(d), see Scott v. Hampton City Sch. Bd., No. 4:14cv128, 2015 WL 1917012, at *3
(E.D. Va. Apr. 27, 2015), which states that “[w]hen a party may or must act within a specified
time after being served and service is made under Rule 5(b)(2)(C) (mail) . . . 3 days are added
after the period would otherwise expire under Rule 6(a),” Fed. R. Civ. P. 6(d).
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 8 of 11 PagelD# 87

that notice was received three days after it was mailed.” Panyanouvong v. Vienna Wolftrap
Hotel, 525 F. Supp. 2d 793, 796-97 (E.D. Va. 2007) (citing Nguyen, 1999 WL 556446, at *3). A
plaintiff may rebut this presumption with contrary evidence. Scott, 2015 WL 1917012 at *3
(citing Nguyen, 1999 WL 556446 at *3).

If the Court finds that the plaintiff filed his or her complaint more than 90 days after
receipt of the right-to-sue letter, the Fourth Circuit has adopted a flexible rule which allows a
court to then determine whether equitable tolling applies. See Harvey, 813 F.2d at 654. Courts
in the Fourth Circuit engage in a “case-by-case examination to determine if an equitable tolling
of the filing period is appropriate.” Nguyen, 1999 WL 556446, at *3 (citations and quotation
marks omitted). The doctrine of equitable tolling is to be employed “sparingly.” Jrwin, 498 U.S.
at 96. “Equitable tolling has long been considered an extraordinary remedy in this circuit, and
litigants face a considerable burden to demonstrate that it applies.” Hazlegrove v. Colonial
Pipeline Co., No. 3:18cv284, 2018 WL 6683030, at *4 (E.D. Va. Dec. 19, 2018) (citing CVLR
Performance Horses, Inc. v. Wynne, 792 F.3d 469, 476 (4th Cir. 2015)). For equitable tolling to
apply, the plaintiff must show: “(1) extraordinary circumstances, (2) beyond [her or] his control
or external to [her or] his own conduct, (3) that prevented [her or] him from filing on time.”
United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (quoting Rouse, 339 F.3d at 246). The
Supreme Court has cautioned against the expanded use of the equitable tolling doctrine, stating
that “[iJn the long run, experience teaches that strict adherence to the procedural requirements
specified by the legislature is the best guarantee of evenhanded administration of the law.”
Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984) (citation and quotation marks

omitted).
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 9 of 11 PagelD# 88

B. Title VII’s 90-Day Statute of Limitations Bars Dyson’s Suit

Title VII's 90-day statute of limitations bars Dyson’s second suit in this Court. Because
Dyson does not allege a date of receipt of the Right-to-Sue Letter, the Court applies the three-day
presumption in Rule 6(d) and assumes that Dyson received the Right-to-Sue Letter on September
9, 2019—three business days after the EEOC mailed the letter on September 4, 2019. See Fed.
R. Civ. P. 6(d). Dyson therefore had until Monday, December 9, 2019 to file the present suit.?
Dyson did not file suit until July 15, 2020.

The language of Title VII is unambiguous: a civil litigant may bring his or her suit
within 90 days of receiving notice of his or her right-to-sue from the EEOC. 42 U.S.C. § 2000e-
5(f). Here, Dyson brought this suit 219 days after receiving the Right-to-Sue Letter and 129 days
after the 90-day limit provided for in Title VII.'° Title VII’s statute of limitations therefore bars
this action.

Dyson argues, without citation, that “the Federal Rule is clear that when a Plaintiff elects

to nonsuit per [Rule 41], the state law governing nonsuits will control.” (Mem. Opp. Mot.

 

° Because the 90th day from September 9, 2019 fell on Sunday, December 8, 2019,
Dyson would have had until Monday, December 9, 2019 to file his lawsuit. See Fed. R. Civ. P.

6(a)(1)(C).

'0 Although it would not affect the outcome here, the Court notes, in making its
calculation, that the forty-three days Dyson’s prior suit was pending does not toll Title VII’s
statute of limitations. Generally, “the statute of limitations is not tolled by bringing an action
that later is dismissed voluntarily under Rule 41(a).” 9 Charles Alan Wright & Arthur R. Miller,
Federal Practice & Procedure § 2367 (4d ed. 2020). Therefore, “[i]f a plaintiff voluntarily
dismisses an action without prejudice, it is considered that the suit has never been filed. For
purposes of the statute of limitations, the plaintiff receives no credit for tolling for the time that
elapsed during the pendency of the original suit.” Hewlett v. Russo, 649 F. Supp. 457, 460 (E.D.
Va. 1986) (citations and quotation marks omitted); see also Neal v. Xerox Corp., 991 F. Supp.
494, 498 (E.D. Va. 1998) (collecting cases regarding dismissal of time-barred Title VII suits).
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 10 of 11 PagelD# 89

Dismiss 4, ECF No. 10.) Dyson contends that Virginia Code § 8.01-229,"' allowing for the
tolling of statutes of limitations after the plaintiff takes a “voluntary nonsuit,” should apply to his
claims. Va. Code Ann. § 8.01-229(E). Dyson’s invocation of the Virginia tolling statute fails
because federal procedure and law governs.

When Congress has provided a federal statute of limitation for a federal claim such as
Title VII, state tolling provisions do not apply. As the Fourth Circuit has stated, where a
“plaintiff voluntarily dismisses a lawsuit that was brought in federal court, asserted a purely
federal claim, and was subject to a federal statute of limitations, state savings statutes do not
apply.” Birch v. Peters, 25 F. App’x 122, 123 (4th Cir. 2001) (per curiam). Other federal courts
in Virginia have explicitly rejected Dyson’s argument that the Virginia tolling provisions in
§ 8.01-229 save a Title VII claim filed outside a federal statute of limitations. Pendleton v. Nat'l
Wildlife Fed’n, No. 5:10cv09, 2010 WL 1212566, at *4 (W.D. Va. Mar. 26, 2010) (finding “that
the 90-day period of limitation applicable to the plaintiff's Title VII claims was not tolled...
[by] Virginia Code § 8.01-229”); Neal, 991 F. Supp. at 499 (finding that because plaintiff
“brings a federal Title VII action that is governed by a federal 90 day limitations period,

Virginia’s non-suit provision does not save her claim”); Hewlett, 649 F. Supp. at 460 (finding

 

'l Virginia Code § 8.01-229(E)(3) provides, in relevant part, that

If a plaintiff suffers a voluntary nonsuit as prescribed in § 8.01-380, the statute of
limitations with respect to such action shall be tolled by the commencement of the
nonsuited action . . . and the plaintiff may recommence his action within six months
from the date of the order entered by the court, or within the original period of
limitation, or within the limitation period as provided by subdivision B 1,
whichever period is longer. This tolling provision shall apply irrespective of
whether the action is originally filed in a federal or a state court and recommenced
in any other court, and shall apply to all actions irrespective of whether they arise
under common law or statute.

Va. Code Ann. § 8.01-229(E)(3).

10
Case 3:20-cv-00547-MHL Document 12 Filed 12/16/20 Page 11 of 11 PagelD# 90

that where Title VII establishes a statute of limitations “it would be inappropriate . . . to look to
[Va. Code §] 8.01-229 to toll the running of the limitations period.”) Because Dyson asserts a
“purely federal claim ... subject to a federal statute of limitations,” the Virginia tolling
provisions in § 8.01-229 do not apply to save his untimely Title VII claim. Birch, 25 F. App’x at
123,

Title VII’s 90-day statute of limitations bars Dyson’s present action. Dyson does not
argue that his case justifies the extraordinary remedy of equitable tolling. Indeed, he explicitly
contends otherwise when saying “[t]his is not an instance where Plaintiff is seeking equitable
tolling. Rather, it is statutory tolling.” (Mem. Resp. Mot. Dismiss 4, ECF No. 10.) The record
does not suggest otherwise.'? The Court will therefore grant the School Board’s Motion to
Dismiss.

IV. Conclusion

For the foregoing reasons, the Court will grant the Motion to Dismiss. (ECF No. 8.) The

Court will dismiss Dyson’s Complaint without prejudice.

An appropriate Order shall issue.

 

Date: }12./16/Ze
Richmond, Virginia

 

'2 Dyson argues that this Court should follow Rice v. Alpha Security Inc. wherein the
court held that “[w]hile the Virginia statute tolls the time for service during a nonsuit, such
tolling does not apply where the nonsuit is later vacated.” (Mem. Resp. Mot. Dismiss 5 (citing
940 F. Supp. 2d 321 (E.D. Va. 2013), overruled on separate grounds, 556 F. App’x 257 (4th Cir.
2014).) However, Rice is inapposite. Unlike the federal timeliness issue here, the service
requirements in Rice arose “under Virginia civil procedure” because the suit was initially filed in
Virginia state court, id. at 325, and the federal courts were called to evaluate pre-removal
conduct, which is subject to state, not federal law. Rice did not address the effect of a Virginia
nonsuit on a federal statute of limitations. Here, where Dyson has filed a federal claim in federal
court subject to federal statute of limitations, federal rules apply. And those same federal rules,
specifically Rule 41 and Title VII’s statute of limitations, bar his suit.

11
